DETAILED ACTION
Allowable Subject Matter
Claims 1-19 and 22-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches similar fiber-reinforced products coated with a conductive material, the prior art does not teach or suggest a product made according to the method of claim 1 in which the coating is applied via abrasion of the conductive material due to rubbing the conductive material against exposed ends of fibers that are present on the surface of a lamination. Similarly, the prior art does not teach or suggest such an apparatus as set forth in claims 8-19 and 22-23.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, the phrase “conductive material by the shaft” in lines 9-10 is replaced with “conductive material by a shaft.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785